In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-19-00199-CR


                               MANDY KAY DAVIS, APPELLANT

                                                  V.

                               THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 108th District Court
                                       Potter County, Texas
               Trial Court No. 64,096-E, Honorable Douglas R. Woodburn, Presiding

                                        November 20, 2019

                       ORDER OF ABATEMENT AND REMAND
                        Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       Appellant Mandy Kay Davis appeals the trial court’s judgment revoking her

community supervision and sentencing her to five years’ confinement for the offense of

burglary of a habitation.1 The clerk’s record has been filed but does not contain the trial

court’s certification of appellant’s right to appeal the judgment revoking her community

supervision. TEX. R. APP. P. 25.2(a)(2) (requiring the trial court to enter a certification of




       1   TEX. PENAL CODE ANN. § 30.02(c)(2) (West 2019).
defendant’s right of appeal each time it enters a judgment of guilt or other appealable

order). By letter of September 26, 2019, we notified the trial court of the omission and

requested that the court file a certification with the district clerk by October 28. TEX. R.

APP. P. 37.1. The district clerk has notified us that the certification remains outstanding.


       Accordingly, we now abate the appeal and remand this cause to the trial court to

prepare a certification of appellant’s right of appeal in accordance with Rule of Appellate

Procedure 25.2(d). The certification shall be included in a supplemental clerk’s record

filed with the Clerk of this Court by December 20, 2019. TEX. R. APP. P. 34.5(c)(2).


       It is so ordered.


                                                         Per Curiam


Do not publish.




                                             2